Citation Nr: 9905821
Decision Date: 03/02/99	Archive Date: 06/24/99

DOCKET NO.  96-43 833              DATE MAR 02, 1999

On appeal from the Department of Veterans Affairs Regional Office
in New Orleans, Louisiana

THE ISSUES

1. Entitlement to service connection for an acquired psychiatric
disability.

2. Entitlement to benefits under the provisions of 38 U.S.C.A. 1151
(West 1991) for scars of the left forearm. 

REPRESENTATION 

Appellant represented by: Veterans of Foreign Wars of the United
States 

WITNESS AT HEARINGS ON APPEAL 

Appellant 

ATTORNEY FOR THE BOARD 

Clifford R. Olson, Counsel 

INTRODUCTION

The veteran served on active duty from July 1973 to October 1980.

This matter comes before the Board of Veterans' Appeals (Board) on
appeal from a rating decision by the Department of Veterans Affairs
(VA) Regional Office (RO) in New Orleans, Louisiana.

In August 1998, a hearing was held before, H. N. Schwartz, who is
the Board member making this decision and who was designated by the
Chairman to conduct that hearing, pursuant to 38 U.S.C.A. 7102(b)
(West Supp. 1998).

CONTENTIONS OF APPELLANT ON APPEAL

The veteran contends that he acquired psychiatric disability during
service. He reports receiving psychiatric treatment in service. He
further contends that he should be entitled to benefits under the
provisions of 38 U.S.C.A. 1151 (West 1991) for scars of the left
forearm, which he asserts were caused by an intervenous needle
inserted at a VA medical center during a February 1995 admission.

DECISION OF THE BOARD

The Board, in accordance with the provisions of 38 U.S.C.A. 7104
(West 1991 & Supp. 1998), has reviewed and considered all of the
evidence and material of record in the veteran's claims file. Based
on its review of the relevant evidence in this matter, and for the
following reasons and bases, it is the decision of the Board that
the veteran has not submitted evidence of well grounded claims for
service

- 2 -

connection for an acquired psychiatric disability; or for
entitlement to benefits under the provisions of 38 U.S.C.A. 1151
(West 1991) for scars of the left forearm.

FINDINGS OF FACT

1. The RO has obtained all relevant evidence necessary for an
equitable disposition of the veteran's appeal.

2. There is no evidence of psychiatric disease during service.

3. There is no evidence of a connection between the veteran's
current psychiatric disability and disease or injury during
service.

4. There is no evidence that the scars or discolored areas of the
left forearm were other than the necessary consequences of the
treatment administered.

CONCLUSIONS OF LAW

1. The claim for service connection for an acquired psychiatric
disability is not well grounded. 38 U.S.C.A. 5107(a) (West 1991).

2. The claim of entitlement to benefits under the provisions of 38
U.S.C.A. 1151 (West 1991) for scars of the left forearm is not well
grounded. 38 U.S.C.A. 5107(a) (West 1991).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

For the reasons discussed below, the veteran's claims are not well
grounded. Although the RO did not specifically state that it denied
the veteran's claims on the basis that they were not well grounded,
the Board concludes that this was harmless.

- 3 -

See Edenfield v. Brown, 8 Vet. App. 384 (1995). The rating
decisions, statement of the case and supplement adequately informed
the veteran of the lack of evidence to support his claims. See
Robinette v. Brown, 8 Vet. App. 69 (1995); Meyer v. Brown, 9 Vet.
App. 425, 429 (1996). The veteran has not reported that any other
pertinent evidence might be available. See Epps v. Brown, 9 Vet.
App. 341, 344 (1996).

I. Entitlement To Service Connection For An Acquired Psychiatric
Disability.

The veteran must present a "well grounded" claim. That is, he must
present a claim which is plausible. 38 U.S.C.A. 5107(a) (West
1991). Service connection is granted for disability resulting from
disease or injury incurred in or aggravated by active service. 38
U.S.C.A. 101(16), 1110, 1131 (West 1991). That means that for a
claim of service connection, there must be evidence of a current
disability, evidence of disease or injury during service and
evidence of a link between the two. Further, the evidence must be
competent. That is, an injury during service may be verified by
medical or lay witness statements; however, the presence of a
current disability requires a medical diagnosis; and, where an
opinion is used to link the current disorder to a cause during
service, a competent opinion of a medical professional is required.
See Caluza v. Brown, 7 Vet. App. 498 (1995).

Evidence of Current Disability

The first element of evidence is present. The most recent records
contain diagnoses of a psychiatric disability.

Evidence of Disease or Injury During Service

The second element is evidence of disease or injury during service.
As with all evidence, this evidence must be competent. A lay person
is competent to know of an injury and can provide evidence of
injury in service. However, a lay witness is not competent to
provide evidence on medical questions such as the diagnosis of
disease. That is, the veteran is not competent to diagnosis
symptoms during service as manifestations of a psychiatric disease
or disability; nor is he competent to report

4 -

a diagnosis made by a physician. See Grottveit v. Brown, 5 Vet.
App. 91 (1993); Warren v. Brown, 6 Vet App 4 (1993). Consequently,
the veteran's hearing testimony of psychiatric treatment during
service does not provide competent evidence that a psychiatric
disability was present during service.

Review of the remainder of the record does not disclose any
competent evidence of a psychiatric disability during service.

The service medical records reveal that the veteran was seen at the
mental health clinic twice in early September 1978. There was no
diagnosis reported. He was subsequently seen approximately 5 times
in September 1978 for various physical complaints, without mention
of any psychiatric complaints. The treatment records for the
remainder of the veteran's service in 1978, 1979, and 1980 show
various physical complaints, without psychiatric complaints,
findings or diagnoses.

There is no opinion from a physician or other competent medical
witness indicating that the experiences which the veteran reported
having in service were manifestations of a psychiatric disease
during service.

As there is no evidence of psychiatric disease during service, the
claim is not well grounded and must be denied.

Evidence of a Connection

A well grounded claim also requires evidence of a connection
between the current disability and the disease or injury in
service. The veteran's assertion that there is a connection is not
competent evidence. See Grottveit. Here, there is no opinion from
a doctor or other competent source linking the current psychiatric
disability to any disease or injury in service.

There is no evidence in the service medical records or from any
other competent source indicating a chronic disability in service.
38 C.F.R. 3.303 (1998).

- 5 -

There is no continuity of symptoms linking those in service to the
first psychiatric diagnosis in March 1983. 38 C.F.R. 3.303 (1998).
There is evidence on this aspect of the claim but it is against a
continuity. This includes the service medical records from
September 1978 to September 1980, and the December 1990 VA
examination report, all of which show no continuing psychiatric
symptoms.

There is no competent evidence identifying symptoms in the year
after the veteran left service as manifestations of a psychosis. 38
U.S.C.A. 1101, 1112, 1137 (West 1991); 38 C.F.R. 3.307, 3.309
(1998).

Since there is no competent evidence connecting the 1983
psychiatric diagnosis, or any later psychiatric diagnoses, to
disease or injury during service, the claim is not well grounded
and must also be denied on this basis.

2. Entitlement To Benefits Under The Provisions Of 38 U.S.C.A. 1151
(West 1991) For Scars Of The Left Forearm.

In February 1995, the veteran came to a VA medical center and
reported that he had taken a drug overdose in a suicide attempt. He
became symptomatic and unconscious. Treatment required the
placement of an intravenous tube in his left forearm. The records
show that blisters developed in the area and were treated. He
subsequently had outpatient treatment on several occasions. The
records of this subsequent treatment do not provide medical
documentation of residuals. However, at the September 1996 RO
hearing, the hearing officer described approximately 10 discolored
areas on the left forearm.

In Gardner v. Derwinski, 1 Vet. App. 584 (1991), Aff'd Sub Nom.,
Gardner v. Brown, 5 F.3d. 1456 (Fed. Cir. 1993), Brown v. Gardner,
115 S. Ct. 552 (1994) the Court declared invalid the provisions of
38 C.F.R. 3.358(c)(3) (1994), requiring VA fault or accident prior
to recovery under 38 U.S.C.A. 1151. In December 1994, the United
States Supreme Court (Supreme Court) held that VA is not authorized
by 1151 to exclude from compensation the "contemplated or
foreseeable" results of non negligent medical treatment, as was
provided by 3 8 C.F.R. 3.358(c)(3). In Footnote 3 of the opinion,
the Supreme Court suggested

- 6 - 

that 1151 does not authorize compensation for all injuries that
might be said literally to "result" from VA treatment.
Subsequently, the VA Secretary sought an opinion from the Attorney
General as to the scope of the exclusion from 1151 coverage
contemplated by the Supreme Court's decision. In a memorandum to
the Secretary dated January 20, 1995, the Deputy Assistant Attorney
General, Office of Legal Counsel, U.S. Department of Justice,
expressed the view that Footnote 3 of the Gardner decision ". . .
is read most accurately as excluding from coverage under 1151 only
those injuries that are certain, or perhaps the very nearly
certain, result of proper medical treatment."

The statement of the case informed the veteran that the claim was
denied, because the blisters and any residuals were the "necessary
consequence" of treatment for his February 1995 suicide attempt.

As discussed above, it is the veteran's responsibility to present
evidence of a well grounded claim. 38 U.S.C.A. 5107(a) (West 1991).
One of the critical elements of a well grounded claim is evidence
of a connection. This evidence must be provided by a competent
witness. Where a medical question is involved, the opinion of a lay
witness is not competent evidence. See Grottveit. This case
involves questions of medical treatment and consequently requires
evidence from a physician or other medical professional who has the
training and expertise necessary to provide competent evidence
about treatment. The veteran's hearing testimony and other
statements to the effect that the discolorations were the result of
improper treatment do not constitute competent evidence that the
discolorations were the result of VA treatment. Further, his
statements do not constitute competent evidence that the
discolorations were not the "necessary consequence" of treatment
for his February 1995 suicide attempt.

The claims folder contains the records of the February 1995 VA
hospitalization. These records show that the veteran became
unconscious shortly after admission and required several
procedures, including the placement of an intravenous line in the
left forearm. Bolus vesicles or blisters developed on the left
forearm and were treated. A note on the day the veteran left the
hospital, February 8, 1995 shows the lesions were resolving. The
cause of the lesions was not indicated. There is

- 7 - 

nothing in the records to indicate that the placement of the
intravenous line resulted in the lesions and were not merely
coincidental. There is nothing in the records to indicate that the
lesions were not the "necessary consequence" of treatment.

In addition, there is a more profound reason for denying the claim.
The veteran was under an obligation to establish that there is a
disability. There is no competent evidence that discoloration of an
arm, without pain, tenderness, limitation of motion or limitation
of function is a disability. Chelte v. Gober, 10 Vet. App. 468
(1997).

There is nothing in the subsequent records to indicate that the
lesions were the result of treatment. There is nothing in the
subsequent records to indicate that the lesions were not the
"necessary consequence" of treatment. There is nothing to indicate
that he has a disability. This claim is not plausible.

The statement of the case informed the veteran of the need for
evidence; however, he has not submitted competent evidence on
critical aspects of his Section 1151 claim. Therefore, the claim is
not well grounded and is denied.

ORDER

Service connection for an acquired psychiatric disability is
denied. Entitlement to benefits under the provisions of 38 U.S.C.A.
1151 (West 1991) for scars of the left forearm is denied.

H.N. SCHWARTZ
Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS: Under 38 U.S.C.A. 7266 (West 1991 &
Supp. 1998), a decision of the Board of Veterans' Appeals granting
less than the complete benefit, or benefits, sought on appeal is
appealable to the United States

8 - 

Court of Veterans Appeals within 120 days from the date of mailing
of notice of the decision, provided that a Notice of Disagreement
concerning an issue which was before the Board was filed with the
agency of original jurisdiction on or after November 18, 1988.
Veterans' Judicial Review Act, Pub. L. No. 100-687, 402, 102 Stat.
4105, 4122 (1988). The date which appears on the face of this
decision constitutes the date of mailing and the copy of this
decision which you have received is your notice of the action taken
on your appeal by the Board of Veterans' Appeals.

9 -

